Citation Nr: 0632164	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  01-06 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for right ankle 
disability.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased evaluation for migraine 
headaches (formerly identified as an undiagnosed condition 
manifested by fatigue, headaches, and night sweats), 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased evaluation for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased evaluation for the residuals 
of left ankle sprain, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
June 1994.  He served in the Southwest Asia theater of 
operations from November 22, 1990 to April 2, 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The claims folder was subsequently 
transferred to the Phoenix, Arizona, RO.

In a November 2004 decision, the Board, in pertinent part, 
remanded the issues listed on the first page of this 
document for additional development.  Subsequently, a May 
2006 rating action continued the prior denials.

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
right ankle disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the objective evidence demonstrates that 
the veteran does not have current right hip pathology.

2.  During service the veteran did not engage in combat with 
the enemy, and it is not shown by credible supporting 
evidence that a stressor, which might lead to post-traumatic 
stress disorder, occurred during service. 

3.  The veteran currently has chronic migraine headaches, 
which are limiting.  He takes medication for the control and 
treatment of his migraine headaches.  The overall evidence 
of record does not establish very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

4.  The veteran's lumbar strain is manifested by limitation 
of motion and pain on motion, productive of no more than 
characteristic pain on motion, forward flexion greater than 
60 degrees but not greater than 85 degrees, or muscle spasm 
not resulting in abnormal gait or abnormal spinal contour.

5.  The veteran's right knee disability is manifested by a 
range of motion, at worst, from 0-90 degrees, with no 
instability or subluxation; X-rays have failed to show the 
presence of arthritis.

6.  The veteran's left knee disability is manifested by a 
range of motion, at worst, from 0-120 degrees, with no 
instability or subluxation; X-rays have failed to show the 
presence of arthritis.

7.  The veteran's left ankle disability is manifested by 
subjective complaints of pain and instability and no more 
than moderate limitation of motion; X-rays have failed to 
show the presence of arthritis.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2006).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 

3.  The criteria for a disability rating greater than 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 
4.7, 4.124a, Diagnostic Code 8100 (2006).

4.  The criteria for a rating greater than 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  

5.  The criteria for a rating greater than 10 percent for 
chondromalacia, right knee, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.49, 4.71a, Diagnostic Code 5003, 5256, 5257, 5260, 5261 
(2006).

6.  The criteria for a rating greater than 10 percent for 
chondromalacia, left knee, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.49, 4.71a, Diagnostic Code 5003, 5256, 5257, 5260, 5261 
(2006).

7.  The criteria for a rating greater than 10 percent for 
residuals of left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in January 2004 
and January 2005.  The originating agency specifically 
informed the appellant to submit any pertinent evidence in 
his possession, informed him of the evidence required to 
substantiate his claims, the information required from him 
to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on his behalf.  Therefore, the Board finds that, 
with respect to the issues decided herein, he was provided 
with the notice required by the VCAA.

The claims folder contains relevant VA medical records.  The 
veteran underwent VA examinations in May 1999, July 2001, 
and January 2006.  He has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  In light of the Board's denial of the 
appellant's claims for service connection and increased 
evaluations, no additional disability rating or effective 
date will be assigned.  There can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Right Hip Disability

The veteran's service medical records do not show any 
complaints or findings regarding the right hip.  The 
separation examination in April 1994 noted normal 
musculoskeletal examination.

On VA orthopedic examination in September 1994, the veteran 
made no complaints relative to his right hip, and no right 
hip pathology was noted.

On VA examination in May 1999, the veteran reported 
discomfort in the right lateral trochanteric region of about 
three years duration without injury.  He reported weakness 
and fatigability with normal use.  On examination, there was 
no tenderness to palpation about the right hip region.  
There were some complaints of pain at the terminal degrees 
of motion on testing.  X-rays showed intact appearing right 
hip joint.  The impression was an undiagnosed condition of 
the right hip.  

On VA examination in July 2001, the examiner stated that the 
veteran's complaints of right hip pain actually referred to 
the lower outer sacral region.  The examiner concluded that 
the veteran had no right hip condition, but that his 
complaints of pain were associated with his lumbosacral 
spine disability.

While the evidence shows that the veteran complained of 
right hip pain beginning with the VA examination in 1999, 
there has been no competent evidence submitted which 
demonstrates that he currently has any right hip pathology 
to account for his complaints of pain; the objective 
examinations have shown normal right hip findings.

The veteran has complained of right hip pain and this was 
noted on his VA examinations.  However pain is not analogous 
to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service 
connection for a neck disability and an increased rating for 
a low back disability. On the issue of service connection, 
the Court held that pain alone without a diagnosed or 
identifiable underlying malady or condition did not 
constitute a disability for which service connection may be 
granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)

In this case, the veteran is service connected for 
lumbosacral spine disability, however no separate right hip 
pathology has been objectively demonstrated.  The most 
recent VA examiner specifically attributed the veteran's 
report of "right hip" pain to the lumbosacral spine 
disability.  In the absence of competent evidence that 
demonstrates the appellant has disability, i.e. a diagnosed 
right hip disorder, the Board is unable to identify a basis 
to grant service connection for a right hip disability.  
Moreover, there is no indication that this is an undiagnosed 
illness pursuant to the provision of 38 U.S.C.A. § 
1117(a)(2) (West 2002); 38 C.F.R. § 3.117(a)(2) (2006).  
Simply stated, the veteran does not exhibit right hip 
disability to a compensable degree, which is a basic 
requirement under these provisions.

While the veteran has offered his own arguments to the 
effect that he believes he has a chronic right hip 
disability attributable to injury during service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Hence, his opinion is 
insufficient to demonstrate that he has a current right hip 
disorder that is related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  The veteran maintains that 
he has post-traumatic stress disorder from stressors during 
his 1990-1991 active duty in Southwest Asia.

VA outpatient treatment records dated from 1999 to 2006 note 
diagnoses of post-traumatic stress disorder, and December 
2003 letters from the veteran's treating VA psychologist and 
psychiatrist attest to his having post-traumatic stress 
disorder as a result of his Persian Gulf service.  However, 
even with a diagnosis of post-traumatic stress disorder in 
accordance with 38 C.F.R. § 4.125(a), service connection is 
not warranted, because the preponderance of the evidence is 
against a finding that the veteran engaged in combat with 
the enemy during active service, and the record does not 
otherwise contain independent evidence which confirms his 
account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from post-traumatic stress 
disorder does not mean the [Board is] required to grant 
service connection for post-traumatic stress disorder."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic 
stress disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has held that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive 
as to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, 
conditions, or hardships of [combat] service.'"  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Before this provision 
applies, the Board must make a specific finding that the 
appellant was engaged in combat with the enemy.  See 
Zarycki.  VA's Office of General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257(2000). 

Upon review of all of the evidence, the Board finds that the 
veteran did not engage in combat with the enemy.  His 
service records indicate that he served overseas with the 
Army in Saudi Arabia from November 1990 to April 1991.  His 
military occupational specialty (signals intelligence 
analyst) does not in itself indicate combat service.  His 
service personnel records indicate that he served as a voice 
interceptor/traffic jammer.  There is no indication in his 
military records that he was assigned or participated in 
combat duties.  His service awards include the National 
Defense Service Medal, Southwest Asia Service Medal with Two 
Bronze Service Stars, the Kuwait Liberation Medal, the Army 
Achievement Medal, and the Driver and Mechanic Badge.  None 
of the service awards noted in DD 214 is reflective of 
active, personal involvement in combat (such as CIB), and 
there is no designation of "V" to indicate any such award 
received was for "Valor" in combat.  

In conjunction with his military occupational specialty, the 
fact that he did not receive any award for combat service is 
evidence that he likely did not participate in combat.  For 
these reasons, the Board finds that the veteran is not shown 
by the objective evidence of record to have engaged in 
combat with the enemy.

Thus, as the Board has found that the evidence does not 
support the conclusion that the veteran personally engaged 
in combat with the enemy, the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  For service connection to be 
warranted, there must be credible supporting evidence of 
record that the alleged stressors actually occurred.  The 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  Under 
DSM-IV, concerning a diagnosis of post-traumatic stress 
disorder, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

The veteran has alleged stressor events which include 
witnessing abuse of prisoners and seeing dead bodies.  Upon 
review of the evidence of record, the Board finds that there 
is no independent evidence which corroborates any of the 
veteran's alleged stressors.  Service medical records and 
other military records do not provide independent 
verification of any of these events.  The service medical 
records do not show any psychiatric complaints or 
treatments, and the separation examination noted normal 
psychiatric examination.  

The veteran has not responded to written requests to provide 
additional details, such as names, locations, and dates, in 
order to establish verifiable information regarding his 
claimed stressors so as to enable VA to attempt to verify 
them through the U.S. Army and Joint Services Records 
Research Center (JSRRC).

In sum, there is no evidence which corroborates the 
occurrence of the various stressors alleged by the veteran.  
Despite obtaining the veteran's service personnel records, 
the Board is unable to find that his alleged service 
stressors have been verified by official service records or 
other credible supporting evidence.

The weight of the credible evidence fails to show that a 
stressor which might lead to post-traumatic stress disorder 
occurred in service.  Thus, regardless of the presence or 
absence of a diagnosis of post-traumatic stress disorder, 
service connection for post-traumatic stress disorder may 
not be granted due to the lack of credible supporting 
evidence that the claimed in- service stressors occurred.  
The veteran may apply to reopen his claim in the future, by 
submitting independent evidence to corroborate a service 
stressor, or by submitting sufficiently detailed information 
as would permit the VA to attempt stressor verification 
through the service department.  See 38 C.F.R. § 
3.159(c)(2).

As the preponderance of the evidence is against the claim 
for service connection for post-traumatic stress disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Increased Ratings Claims

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Musculoskeletal disorders are 
rated with consideration of the resulting functional 
impairment.  38 C.F.R. §§ 4.1, 4.10, 4.40 (2006);  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Migraine Headaches

Service connection for undiagnosed condition manifested by 
fatigue, headaches, and night sweats, was granted in June 
1995.  The service connected disability was subsequently 
changed to migraine headaches, and has been evaluated as 30 
percent disabling since February 1999.

The veteran's migraine headaches are currently rated under 
38 C.F.R. § 4.12a, Diagnostic Code (DC) 8100.  Under that 
code, the current 30 percent evaluation contemplates 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 50 percent 
evaluation requires evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2006).

Magnetic resonance imaging (MRI) studies of the brain in 
April 1999 and August 2001 were interpreted as normal.

Evidence relevant to the level of severity of the veteran's 
migraine headaches includes a September 1999 VA neurological 
examination.  At that time the veteran reported that over 
the past two years his headaches occurred approximately 
twice per week and lasted three to four hours if he did not 
seek treatment.  He used Midrin for treatment of acute 
migraines.  The veteran described his headaches as 
incapacitating.

On VA examination in June 2001, the veteran reported his 
headaches had increased to four times per week, lasting from 
40 minutes to six hours.  He used Midrin and verapamil, and 
this treatment was noted to afford him substantial 
improvement.  The examiner described the headaches as 
resulting in at least a mild to moderate impairment of the 
veteran's day-to-day activity.

On VA examination in January 2006, the veteran reported 
headaches two to three times per week.  While the veteran 
complained of worsening headaches, the examiner noted that 
the veteran's headache frequency had apparently improved 
since the June 2001 examination, and that the veteran worked 
full-time.  The examiner noted that "it sounds as though his 
history tends to vary and questions the reliability of this 
and I wonder whether or not the subjective symptoms outweigh 
the objective findings."  He indicated after reviewing the 
claims folder that "there is nothing suggesting 
'prostrating.'"

Given the evidence of record, the Board finds that a 
disability rating greater than 30 percent for the veteran's 
migraine headaches is not warranted.  The VA examinations 
indicate that the veteran's headaches are improved somewhat 
when he takes medication early on.  While the veteran has 
reported headaches several times per week lasting for hours 
at a time, he works full-time and there is no indication in 
the record that he has missed significant work time due to 
his migraines.  The January 2006 VA examiner has posited 
that the veteran's subjective symptoms outweigh the 
objective findings.  

As noted above, a rating of 50 percent under Diagnostic Code 
8100 requires evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Some of the veteran's statements 
suggest a severe degree of impairment.  However, there is 
competent evidence of record suggesting that he may be 
exaggerating the severity and frequency of headaches, and 
the probative value of the veteran's self- described 
headache pathology is limited.  The recent examiner pointed 
out that there was nothing in the record suggesting that his 
headaches were prostrating.  The outpatient treatment 
records do not show that the veteran has sought frequent 
treatment for his migraines.  There is no competent evidence 
of frequent completely prostrating and prolonged attacks.  
There is also no competent evidence of severe economic 
inadaptability as the veteran has maintained his employment 
in the field of accounting.  The record simply does not 
reflect a level of impairment warranting a disability rating 
greater than 30 percent under Diagnostic Code 8100.

Lumbosacral Strain

Service connection for lumbosacral strain was granted in a 
June 1995 rating decision.  A 10 percent evaluation was 
assigned from June 1994.  That rating has been continued in 
subsequent rating actions.  The veteran contends that he is 
entitled to a higher evaluation.

Since the initial grant of service connection amendments 
were made to the criteria used to rate disabilities of the 
spine.  The veteran's lumbosacral strain has been rated 
under the old version of Diagnostic Code 5295, and, 
currently, Diagnostic  Code 5237, both of which contemplate 
lumbosacral strain. 

The VA General Counsel, citing United States Supreme Court 
and United States Court of Appeals for the Federal Circuit 
precedent, held when a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the regulation identifies the types of claims to which it  
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new  
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (November 19, 2003).

It appears to the Board that in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria  
for evaluating spine disabilities apply prior to the change 
in regulation, or September 26, 2003, and that the new 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach 
of the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461,  467 (1997).

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 10 percent rating is assigned for lumbosacral strain 
with characteristic pain on  motion.  A 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in standing position.  A maximum rating of 40 percent is 
available for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Currently, under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward  flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent  or more of height warrants a 10 percent 
disability rating.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent disability rating.  Forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

Disability of the musculoskeletal system is primarily the  
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body  
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of  the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective   
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2006).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of  
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On VA examination in May 1999, the veteran's gait was 
normal.  He was able to raise up on his heels and toes.  
There was no tenderness to palpation, and no muscle spasm.  
Straight leg raising test was negative bilaterally.  Deep 
tendon reflexes were 2+ bilaterally.  On range of motion 
testing, flexion was to 80 degrees, extension to 25 degrees, 
and side bending was to 25 degrees bilaterally.  All showed 
some complaints of discomfort at the terminal degrees of 
motion.  The diagnosis was musculoskeletal strain.  The 
examiner stated there was essentially no functional 
impairment with respect to the relevant factors.

VA examination in January 2006 noted the veteran's 
complaints of daily back pain, with radiation to the right 
lower extremity, resulting in numbness and tingling.  The 
veteran used a TENS unit.  He reported no incapacitating 
episodes and no flare-ups.  The veteran reported no effect 
on his ability to work, but stated that he could not 
exercise.  On examination, his gait was normal.  There was 
tenderness to palpation of the right and left lower 
paraspinal muscles, but no muscle spasm was shown.  Patella 
reflexes were 1-2/4.  Achilles reflexes were 2/4.  Seated 
straight leg raising test was negative.  Ranges of motion 
were:  flexion to 65 degrees; extension to 20 degrees; side 
bending to 25 degrees bilaterally; rotation to the right to 
25 degrees; rotation to the left to 35 degrees.  The veteran 
complained of pain on these motions.  Functional impairment 
was described as between slight and moderate.  There was no 
weakness, fatigability, or incoordination, and no 
incapacitating episodes.  X-rays were negative.  After 
reviewing the studies, the VA examiner diagnosed strain of 
the lumbar spine.

Here, the preponderance of the evidence does not support the 
assignment of a rating greater than 10 percent under either 
the old or the revised criteria.  The evidence does show 
pain on range of motion testing and some slight limited 
flexion.  Therefore, the current disability picture clearly 
meets the required characteristic pain on motion used to 
assign a 10 percent rating under the old version of 
Diagnostic Code 5295.  The examinations were negative for 
findings such as muscle spasm on extreme forward bending and 
loss of lateral spine motion.  As noted by the examiners, 
lateral spine motion was to 25 degrees, and any limitation 
resulting from pain would only be slight and would fall 
within the characteristic pain on motion required for a 10 
percent rating.  Overall, the disability picture presented 
does not approximate the criteria for a higher rating under 
Diagnostic Code 5295 and there is not a question as to which 
rating should apply.  38 C.F.R. § 4.7.  

In applying Diagnostic Code 5237, the requirements for a 
rating greater than 10 percent have not been met.  For 
instance, the examinations of record show lumbar spine 
flexion of 80 degrees and 65 degrees, which support the 
required forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees for a 10 
percent rating.  The veteran complained of pain with motion 
on the most recent examination, however the examiner did not 
find objective evidence to support the 30 to 60 degrees 
limitation required to assign a rating of 20 percent.  
Tenderness to palpation was noted on the January 2006 
examination, but no muscle spasm was noted on either 
examination.  The veteran's gait was normal on both 
examinations.  Therefore, the findings of record indicate 
that there is no muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 
required for a 20 percent rating.  Overall, there is not a 
question as to which rating should apply when considering 
Diagnostic Code 5237.  38 C.F.R. § 4.7.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review 
of the available Diagnostic Codes and the medical evidence 
of record, the Board finds that Diagnostic Codes other than 
old version of 5295 and the current version of 5237, do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect.

The evidence does not show and the veteran has not alleged 
that his lumbosacral strain is comparable to fracture of the 
vertebra as contemplated by Diagnostic Code 5285, in effect 
prior to September 26, 2003.  Therefore, Diagnostic Code 
5285 is not for application.

A higher rating is available under the old criteria for 
ankylosis of the spine as contemplated by Diagnostic Code 
5286, or ankylosis of the lumbar spine as contemplated by 
Diagnostic Code 5289, in effect prior to September 26, 2003.  
As noted above, ankylosis has not been shown and any 
limitation demonstrated has not been described as comparable 
to ankylosis.  Therefore, Diagnostic Codes 5286 and 5289 are 
not for application.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, moderate limitation of the lumbar spine is rated 20 
percent disabling.  As discussed above, only slight 
limitation has been shown, even when factoring in pain.  
Therefore, the application of Diagnostic Code 5292 would not 
result in the assignment greater than the 10 percent rating 
currently in effect.  

Prior to September 26, 2003, Diagnostic Code 5293 was used 
to rate intervertebral disc syndrome.  Currently, 
intervertebral disc syndrome is rated under Diagnostic Code 
5243.  A review of the file shows there are no objective 
neurological findings associated with the veteran's low back 
disability.  Significantly, electromyograph (EMG) testing in 
both October 2001 and February 2006 found no evidence of 
radiculopathy.  Further, the veteran has consistently been 
diagnosed with lumbosacral strain, and intervertebral disc 
syndrome has not been diagnosed.  Therefore, the old and new 
criteria used to assign ratings for intervertebral disc 
syndrome are not for application in this case.  

As discussed above, neither the old nor revised criteria for  
a rating in excess of 10 percent for lumbar strain have been 
met.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim  for a higher 
rating, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Knee

Service connection for chondromalacia, right knee, was 
granted in June 1995.  A noncompensable evaluation was 
assigned from June 1994.  A July 2000 rating decision 
granted an evaluation of 10 percent, from February 1999.  
The veteran contends that he is entitled to a higher 
evaluation.

On VA examination in May 1999, the veteran reported that his 
knees hurt daily, and swelled about three times per week or 
with activity.  He reported occasional giving way.  On 
examination, there was slight tenderness on palpation 
laterally of the right knee.  Cruciate and collateral 
ligaments were stable, McMurray's test was negative, and no 
effusion or crepitation was palpated on active motion.  The 
veteran complained of slight discomfort with backward 
compression of the patella against the femoral condyle.  
Extension was to zero degrees, and flexion to 110 degrees, 
with slight complaint of discomfort at the terminal degrees 
of flexion.  X-rays were normal.  The examiner diagnosed 
anterior knee pain syndrome, and stated that there was 
essentially no functional impairment.  

On VA examination in July 2001, there was no tenderness to 
palpation, and cruciate and collateral ligaments were 
stable.  McMurray's testing of internal and external torsion 
was negative.  There was no effusion or crepitation palpated 
on active motion.  Extension was to zero degrees.  Flexion 
was to 125 degrees with some complaints of pain at the 
terminal flexion.  The examiner stated that the veteran did 
not have clinical evidence of chondromalacia, and that his 
correct diagnosis was anterior knee pain syndrome.  
Functional impairment was rated as mild plus, with loss in 
range of motion of 15 degrees of flexion; this could be 
improved with a home exercise program.  

On VA examination in January 2006, the veteran reported that 
he used a brace on his right knee.  He described creaking 
and clicking of the knee joint, and stated that the knee 
would give way "anytime he does anything above a walk."  On 
examination, there was no tenderness to palpation, and the 
cruciate and collateral ligaments were stable.  McMurray's 
testing of internal and external torsion was negative.  
There was no effusion or crepitation palpated on active 
motion.  Extension was to zero degrees.  Active flexion was 
to 90 degrees, with passive flexion to 110 degrees.  The 
veteran reported pain at terminal flexion.  There was no 
change with repeat flexion.  X-rays were unremarkable.  The 
diagnosis was right knee strain.  The examiner stated that 
functional impairment was moderate, but there was no 
weakness, fatigability, incoordination present.  He stated 
that repeated use or flare-ups could lead to some slight 
additional functional limitation, but he could not present 
this in degrees.  

The veteran's right knee is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71, Diagnostic Code 5257 for 
slight impairment of the knee involving either recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for either moderate subluxation or moderate lateral 
instability.  There is no medical evidence of either 
instability or subluxation in any of the veteran's 
examinations.  As such, without current medical evidence of 
either instability or subluxation, a higher rating is not 
available under this rating code.

Other rating criteria have also been considered, however, 
the range of motion of the veteran's right knee has 
consistently exceeded the limitation of motion necessary for 
even a noncompensable rating under either Diagnostic Code 
5260 or 5261 (for limitation of flexion and limitation of 
extension respectively).  At VA examinations in May 1999, 
July 2001, and January 2006, the veteran had ranges of 
motion of the right knee of 0-110 degrees, 0-125 degrees and 
0-90 degrees respectively.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca, supra.  However, the medical evidence fails 
to show more than slight additional limitation of motion due 
to the aforementioned factors, and such additional 
limitation of flexion would not be enough to merit a 
compensable evaluation under Code 5260, which would require 
limitation of flexion to 45 degrees.  Even taking the 
veteran's worst measured flexion, the 90 degrees noted on 
the January 2006 examination, a slight additional limitation 
of function would not represent the 45 degree reduction 
required to meet the 10 percent criteria under Code 5260.  
Essentially, in the absence of objective findings of 
instability, subluxation, or compensable limitation of 
motion, the veteran's current 10 percent evaluation is in 
large part based on his subjective complaints of painful 
motion.

X-rays have also failed to show any abnormality with regard 
to the right knee.  X-rays of the veteran's right knee in 
April 1999 and January 2006 revealed no abnormalities.  
Additionally, the physical examinations of record failed to 
detect any arthritis.

While the veteran has continued to have complaints of pain 
in his right knee, the medical evidence has failed to show 
that his knee warrants a rating in excess of the 10 percent 
that is already assigned.  Accordingly, the veteran's claim 
is denied.



Left Knee

Service connection for chondromalacia, left knee, was 
granted in June 1995.  A noncompensable evaluation was 
assigned from June 1994.  A July 2000 rating decision 
granted an evaluation of 10 percent, from February 1999.  
The veteran contends that he is entitled to a higher 
evaluation.

On VA examination in May 1999, the veteran reported that his 
knees hurt daily, and swelled about three times per week or 
with activity.  He reported occasional giving way.  On 
examination, there was no tenderness on palpation laterally 
of the left knee.  Cruciate and collateral ligaments were 
stable, McMurray's test was negative, and no effusion or 
crepitation was palpated on active motion.  The veteran 
complained of slight discomfort with backward compression of 
the patella against the femoral condyle.  Extension was to 
zero degrees, and flexion to 125 degrees, with slight 
complaint of discomfort at the terminal degrees of flexion.  
X-rays were normal.  The examiner diagnosed anterior knee 
pain syndrome, and stated that there was essentially no 
functional impairment.  

On VA examination in July 2001, there was no tenderness to 
palpation, and cruciate and collateral ligaments were 
stable.  McMurray's testing of internal and external torsion 
was negative.  There was no effusion or crepitation palpated 
on active motion.  Extension was to zero degrees.  Flexion 
was to 130 degrees with some complaints of pain at the 
terminal flexion.  The examiner stated that the veteran did 
not have clinical evidence of chondromalacia, and that his 
correct diagnosis was anterior knee pain syndrome.  
Functional impairment was rated as mild plus, with loss in 
range of motion of 10 degrees of flexion; this could be 
improved with a home exercise program.  

On VA examination in January 2006, the veteran described 
creaking and clicking of the knee joint, and stated that the 
knee would give way "anytime he does anything above a 
walk."  On examination, there was no tenderness to 
palpation, and the cruciate and collateral ligaments were 
stable.  McMurray's testing of internal and external torsion 
was negative.  There was no effusion or crepitation palpated 
on active motion.  Extension was to zero degrees.  Active 
flexion was to 120 degrees, with passive flexion to 130 
degrees.  The veteran reported pain at terminal flexion.  
There was no change with repeat flexion.  X-rays were 
unremarkable.  The diagnosis was left knee strain.  The 
examiner stated that functional impairment was slight plus, 
but there was no weakness, fatigability, incoordination 
present.  He stated that repeated use or flare-ups could 
lead to some slight additional functional limitation, but he 
could not present this in degrees.  

The veteran's left knee is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71, Diagnostic Code 5257 for 
slight impairment of the knee involving either recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for either moderate subluxation or moderate lateral 
instability.  There is no medical evidence of either 
instability or subluxation in any of the veteran's 
examinations.  As such, without current medical evidence of 
either instability or subluxation, a higher rating is not 
available under this rating code.

Other rating criteria have also been considered, however, 
the range of motion of the veteran's left knee has 
consistently exceeded the limitation of motion necessary for 
even a noncompensable rating under either Diagnostic Code 
5260 or 5261 (for limitation of flexion and limitation of 
extension respectively).  At VA examinations in May 1999, 
July 2001, and January 2006, the veteran had ranges of 
motion of the left knee of 0-125 degrees, 0-130 degrees and 
0-120 degrees respectively.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca, supra.  However, the medical evidence fails 
to show more than slight additional limitation of motion due 
to the aforementioned factors, and such additional 
limitation of flexion would not be enough to merit a 
compensable evaluation under Code 5260, which would require 
limitation of flexion to 45 degrees.  Even taking the 
veteran's worst measured flexion, the 120 degrees noted on 
the January 2006 examination, a slight additional limitation 
of function would not represent the 75 degree reduction 
required to meet the 10 percent criteria under Code 5260.  
Essentially, in the absence of objective findings of 
instability, subluxation, or compensable limitation of 
motion, the veteran's current 10 percent evaluation is in 
large part based on his subjective complaints of painful 
motion.

X-rays have also failed to show any abnormality with regard 
to the left knee.  X-rays of the veteran's left knee in 
April 1999 and January 2006 revealed no abnormalities.  
Additionally, the physical examinations of record failed to 
detect any arthritis.

While the veteran has continued to have complaints of pain 
in his left knee, the medical evidence has failed to show 
that his knee warrants a rating in excess of the 10 percent 
that is already assigned.  Accordingly, the veteran's claim 
is denied.

Left Ankle

Service connection for left ankle sprain was granted in June 
1995.  A noncompensable evaluation was assigned from June 
1994.  A July 2000 rating decision granted an evaluation of 
10 percent, from February 1999.  The veteran contends that 
he is entitled to a higher evaluation.  

The veteran's service connected left ankle disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Marked limitation of motion of the ankle warrants a 
20 percent evaluation.  A moderate limitation of motion of 
the ankle warrants the current 10 percent evaluation.  38 
C.F.R. § 4.71, Plate II indicates that normal ankle 
dorsiflexion is from 0 to 20 degrees and normal ankle 
plantar flexion is from 0 to 45 degrees.

On VA examination in May 1999, there was slight tenderness 
to the ankle medially and laterally.  There was no swelling.  
Plantar flexion was to 25 degrees.  Inversion and eversion 
was within normal limits.  There was slight complaint of 
discomfort at the terminal degrees of motion.  The examiner 
diagnosed ankle strain.  He noted that functional impairment 
was minimal.

On VA examination in July 2001, the veteran reported that 
his left ankle "rolled out" on him and gave him pain.  On 
examination, there was no tenderness to palpation and no 
swelling.  Capillary circulation in the toes was normal.  
Dorsiflexion was noted as 15 degrees; plantar flexion was 
noted as 40 degrees.  There was slight complaint of pain at 
the terminal degrees of motion.  The examiner described the 
left ankle functional impairment as mild, with loss of 
dorsiflexion of 10 degrees.  

On VA examination in January 2006, there was some tenderness 
over the anterior ankle joint region.  Capillary circulation 
in the toes was normal.  Manual muscle strength testing was 
5/5.  There was no swelling.  Ranges of motion were reported 
as:  dorsiflexion, 15 degrees; plantar flexion, 40 degrees; 
inversion, 20 degrees; eversion, 20 degrees.  There were no 
complaints of pain, and no change with repeat dorsiflexion.  
The diagnosis was ankle strain.  The examiner stated that 
functional impairment was slight plus, but there was no 
weakness, fatigability, incoordination present.  He stated 
that repeated use or flare-ups could lead to some slight 
additional functional limitation, but he could not present 
this in degrees.  

After reviewing the overall record, the Board concludes that 
the service-connected left ankle disability is productive of 
no more than moderate limitation of motion.  While the 
reported range of motion on examination varies to some 
degree, the Board believes that the overall picture 
presented is one of essentially moderate limitation of 
motion.  Moreover, while the veteran's complaints of pain on 
use are noted, there is no persuasive evidence that there is 
any additional functional loss due to pain, fatigue, 
weakness or incoordination to such a degree to result in 
more than moderate limitation of motion of the ankle.  
Therefore, the overall disability picture presented by the 
veteran's left ankle condition is that of moderate 
limitation of motion, which is appropriately rated as 10 
percent disabling under Diagnostic Code 5271.  The veteran's 
disability picture does not present such severe limitation 
of motion to the ankle to be characterized as marked 
limitation.  Thus, a 20 percent disability rating under 
Diagnostic Code 5271 is not warranted.

Similarly, given the evidence of record, a higher disability 
rating would not be warranted under any other diagnostic 
code.  38 C.F.R. § 4.7 (2006).  The Board must, however, 
consider rating the veteran's disability based on other 
diagnostic codes.  Under Diagnostic Code 5010, traumatic 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved, but where 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2006).  

Because the veteran's limitation of motion of the left ankle 
is compensable and there is no X-ray evidence showing 
arthritis, DC 5010 is not applicable.  The Board also finds 
that no higher evaluation can be assigned pursuant to any 
other potentially applicable diagnostic code.  Because there 
are specific diagnostic codes to evaluate the left ankle 
disorder, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).  

Furthermore, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
In the veteran's case, there is inadequate pathology to 
support a finding of more than slight functional loss due to 
pain.  In fact, the examinations have described functional 
loss as "minimal," "mild," and "slight plus."  This 
would not be sufficient to raise the level of ankle 
disability to marked.  Complaints of pain have already been 
factored into the current rating and the pain reported is 
consistent with the disability rating assigned.  Thus, the 
Board finds that the provisions of 38 C.F.R. §§ 4.40, 4.45 
do not provide a basis for a higher rating.  See DeLuca, 8 
Vet. App. at 204-07.

In conclusion, the Board finds that the preponderance of 
evidence is against a disability rating in excess of 10 
percent for residuals of a left ankle disability.  38 C.F.R. 
§ 4.3.  




ORDER

Service connection for right hip disability is denied.

Service connection for post-traumatic stress disorder is 
denied.

An evaluation in excess of 30 percent for migraine headaches 
is denied.

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the right knee is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the left knee is denied.

An evaluation in excess of 10 percent for the residuals of 
left ankle sprain is denied.


REMAND

The veteran is seeking to reopen a service connection claim 
for a right ankle disorder.  That claim was denied by the RO 
in June 1995.  At that time it was determined that the 
veteran's right ankle sprain during service was acute and 
transitory and that there was no medical evidence of a 
current right ankle disability attributable to his period of 
service.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary 
to reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought 
by the claimant.  It further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that  describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.   

Although the January 2005 VCAA letter associated with the 
claims folder advised the veteran what evidence is necessary 
to substantiate his underlying service connection claim for 
a right ankle disorder, that letter did not discuss the 
basis for the denial in the prior decision.  Thus, the 
January 2005 letter does not comply with the Kent ruling.  

Additionally, the Board notes that the supplemental 
statement of the case (SSOC) issued in May 2006 included the 
text of the current version of 38 C.F.R. § 3.156.  However, 
as the veteran filed his claim to reopen his denial of 
service connection for a right ankle disability prior to 
August 29, 2001, the previous version of 38 C.F.R. § 3.156 
is applicable to his claim.  Any SSOC issued to the veteran 
should specifically include the text of the pre-August 29, 
2001, version of 38 C.F.R. § 3.156.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; (2) notifies the veteran 
of the reasons for the June 1995 denial (it 
was determined that the veteran's right 
ankle sprain during service was acute and 
transitory and there is no medical evidence 
of a current right ankle disability 
attributable to an inservice cause); and 
(3)  notifies the veteran of what specific 
evidence would be required to substantiate 
the element or elements needed to grant the 
veteran's service connection claim (i.e., 
medical evidence establishing a current 
right ankle disability that is related to 
or had its onset during his period of 
active duty).  This notice is outlined by 
the Court in Kent, supra.  The notification 
letter should also advise the veteran of 
the evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claim.  

2.  Following such development, the RO 
should review and readjudicate the new and 
material claim under the provisions of 
38 C.F.R. § 3.156 in effect prior to August 
29, 2001.  If any benefit sought on appeal 
remains denied, the RO shall issue the 
veteran a Supplemental Statement of the 
Case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


